                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY


    HOWARD JOHNSON INTERNATIONAL,
    INC., a Delaware Corporation,
                                                                          Civil Action No. 18-10966
          Plaintiff,
                                                                                      ORDER
                   v.

    VIRK NB LTD, an Ohio Limited Liability
    Company; RAGHBIR VIRK, an individual;
    and AMARJIT VIRK, an individual,

          Defendants.


         THIS MATTER comes before the Court by way of Plaintiff Howard Johnson

International, Inc.’s (“Howard Johnson”) unopposed application for an entry of default judgment1

pursuant to Federal Rule of Civil Procedure 55(b), ECF No. 11, against Defendants Virk NB LTD

(“Virk NB”), Raghbir Virk (“R. Virk”), and Amarjit Virk (“A. Virk” or, together with Virk NB

and R. Virk, “Defendants”);

         and it appearing that the pending claims arise out of a breach of a franchise agreement

between Howard Johnson and Virk NB, see Compl. ¶¶ 10–40;

         and it appearing that on or about July 1, 2015, Howard Johnson entered into a franchise

agreement (the “Agreement”) with Virk NB for the operation of a Howard Johnson guest lodging

facility in Sandusky, Ohio, id. ¶ 10;

         and it appearing that the Agreement provided, among other things, that Virk NB was

obligated to operate the Howard Johnson facility for a fifteen-year term, make certain periodic




1
 In deciding a motion for default judgment, “the factual allegations in a complaint, other than those as to damages,
are treated as conceded by [the] defendant.” DIRECTV, Inc. v. Pepe, 431 F.3d 162, 165 (3d Cir. 2005).

                                                          1
payments to Howard Johnson, submit periodic financial reports to Howard Johnson, and maintain

accurate financial records, id. ¶¶ 11–21;

       and it appearing that the Agreement’s termination provision allowed Howard Johnson to

terminate with notice for various reasons, including Virk NB’s failure to pay amounts owed to

Howard Johnson under the Agreement, id. ¶ 22;

       and it appearing that, in the event of termination, Virk NB would pay liquidated damages

to Howard Johnson in accordance with a formula specified in the Agreement and that the

prevailing party in any action to enforce the Agreement’s terms would be entitled to costs and

expenses, including reasonable attorney’s fees, id. ¶¶ 23–24;

       and it appearing that R. Virk and A. Virk provided Howard Johnson with a personal

guaranty (the “Guaranty”) of Virk NB’s obligations under the Agreement, id. ¶ 25;

       and it appearing that on or about June 9, 2015, Virk NB made, and R. Virk and A. Virk co-

made, an initial fee note (the “Note”) in the amount of $10,000, id. ¶ 28;

       and it appearing that, pursuant to the terms of the Note, if termination of the Agreement

occurred for any reason, or if Virk NB defaulted under the Agreement and failed to cure within

the time permitted, the outstanding principal balance would be immediately due and if not paid

within ten days, the outstanding principal balance would “bear simple interest at a rate of the lesser

of eighteen percent (18%) per annum or the highest rate allowed by applicable law,” and Howard

Johnson would be entitled to collect reasonable attorneys fees and costs of collection, id. ¶¶ 29–

32;

       and it appearing that by letter dated February 3, 2017, Howard Johnson advised Virk NB

that it was in default under the Agreement and had thirty days to cure because, among other things,

Virk NB had closed its facility without Howard Johnson’s consent, id. ¶¶ 33–34;



                                                  2
        and it appearing that by letter dated June 8, 2017, Howard Johnson advised Virk NB that

it was in breach of the Agreement because it owed approximately $54,356.27 in outstanding

recurring fees and advised Virk NB that it had ten days within which to cure this monetary default,

id. ¶ 35;

        and it appearing that by letter dated July 6, 2017, Howard Johnson advised Virk NB that it

remained in breach of the Agreement because it owed approximately $58,223.76 in outstanding

recurring fees and had not cured the operational defaults outlined in the February 3, 2017 letter,

id. ¶ 36;

        and it appearing that by letter dated September 1, 2017, Howard Johnson advised Virk NB

that it remained in breach of the Agreement because it owed approximately $62,286.40 in

outstanding recurring fees and had not cured the operational defaults outlined in the February 3,

2017 and July 6, 2017 letters, id. ¶ 37;

        and it appearing that by letter dated October 18, 2017, Howard Johnson advised Virk NB

that its facility received a failing score on a quality assurance inspection and that Virk NB was

thus in default under the Agreement and had forty-five days within which to cure, id. ¶ 38;

        and it appearing that by letter dated December 1, 2017, Howard Johnson advised Virk NB

that it remained in breach of the Agreement because it owed approximately $76,820.44 in

outstanding recurring fees and had failed to cure the operational defaults outlined in the February

3, 2017, July 6, 2017, and September 1, 2017 letters, id. ¶ 39;

        and it appearing that in each of the aforementioned letters from Howard Johnson to Virk

NB, Howard Johnson advised Virk NB that the Agreement might be subject to termination if the

default was not cured, id. ¶¶ 34–39;




                                                 3
       and it appearing that by letter dated February 17, 2018, Howard Johnson terminated the

Agreement and advised Virk NB that it was required to pay liquidated damages in the amount of

$52,000 for premature termination pursuant to the Agreement, as well as all outstanding recurring

fees through the date of termination id. ¶¶ 40;

       and it appearing that on June 22, 2018, Plaintiff filed a Complaint against Defendants

alleging breach of the Agreement, ECF No. 1;

       and it appearing that Defendants have failed to answer the Complaint, but that A. Virk filed

a letter dated September 9, 2018, acknowledging receipt of the summons and advising the Court

that he lives in Canada and filed for bankruptcy under Canadian law in 2016, ECF No. 5;

       and it appearing that Plaintiffs filed the instant Motion for Default Judgment seeking

$156,184.42 comprised of: (1) $83,503.65 for recurring fees (principal plus prejudgment interest);

(2) $59,127.92 in liquidated damages (principal plus prejudgment interest); and (3) $13,552.85

pursuant to the Note (balance of the Note plus prejudgment interest), ECF No. 11.4 at ¶¶ 34–45;

       and it appearing that default judgment may only be entered against a properly-served

defendant, see E.A. Sween Co., Inc. v. Deli Express of Tenafly, LLC, 19 F. Supp. 3d 560, 567

(D.N.J. 2014);

       and it appearing that the docket reflects service upon all Defendants, ECF Nos. 6, 7;

       and it appearing that a district court must determine whether it has jurisdiction over the

action and the parties before entering a default judgment, see Animal Sci. Prods., Inc. v. China

Nat’l Metals & Minerals Import & Export Corp., 596 F. Supp. 2d 842, 848 (D.N.J. 2008);

       and it appearing that the Court has diversity jurisdiction over this matter because there is

complete diversity of citizenship between Plaintiff and Defendants and the amount in controversy




                                                  4
exceeds $75,000, see Lincoln Benefit Life Co. v. AEI Life, LLC, 800 F.3d 99, 104 (3d Cir. 2015);

Compl. ¶¶ 1-6;

        and it appearing that, pursuant to Section 17 of the Agreement, Virk NB consented “to the

non-exclusive personal jurisdiction of and venue in the New Jersey state courts situated in Morris

County, New Jersey and the United States District Court for the District of New Jersey,” Compl.

¶ 7;

       and it appearing that, pursuant to the terms of the Guaranty, R. Virk. and A. Virk

acknowledged that they were personally bound by Section 17 of the Agreement, id. ¶ 8;

        and it appearing that, before entering a default judgment, a court must also determine

whether the plaintiff’s complaint sufficiently pleads a cause of action and whether the plaintiff has

proved damages, Chanel, Inc. v. Gordashevsky, 558 F. Supp. 2d 532, 536, 538 (D.N.J. 2008);

       and it appearing in order to establish a breach of contract claim under New Jersey law, a

plaintiff must show that: (1) that the parties entered into a valid contract; (2) that the defendant

failed to perform its contractual obligation; and (3) that the plaintiff suffered damages as a result

of the breach, Sheet Metal Workers Int’l Ass’n Local Union No. 27, AFL-CIO v. E.P. Donnelly,

Inc., 737 F.3d 879, 900 (3d Cir. 2013);

       and it appearing that Plaintiff sufficiently pled that Virk NB breached a contract by alleging

that: (1) the parties entered into a Franchise Agreement; (2) Virk NB prematurely terminated the

Agreement by ceasing to operate the Howard Johnson facility for a term of less than fifteen years

in violation of the Agreement; and (3) Virk NB failed to pay recurring fees that were owed to

Howard Johnson under the Agreement;

       and it appearing that Plaintiff sufficiently pled that R. Virk and A. Virk breached a contract

by alleging that: (1) they provided Howard Jonson with a personal guaranty for Virk NB’s



                                                 5
obligations under the Agreement; (2) they failed to make any payments or perform or cause Virk

NB to perform its obligations under the Agreement;

       and it appearing that Plaintiff has demonstrated through the Affidavit of Suzanne Fenimore

that Howard Johnson suffered damages in the amount of $156,184.42, inclusive of liquidated

damages, recurring fees, the unpaid balance of the Note, and interest, ECF No. 11.4;

       and it appearing that courts consider the following three factors in deciding whether to

grant a default judgment: (1) “prejudice to the plaintiff if default is denied”; (2) “whether the

defendant appears to have a litigable defense”; and (3) “whether defendant’s delay is due to

culpable conduct,” Walker v. Pennsylvania, 580 F. App’x 75, 78 (3d Cir. 2014);

       and it appearing that Plaintiff would suffer prejudice if the Court denied default because

denial would further delay compensating Plaintiff for the damages suffered from the breach;

       and it appearing that, based on the facts alleged in the Complaint, Defendants do not appear

to have a litigable defense, but that A. Virk has subsequently stated that he is not associated with

Virk NB, ECF No. 5;

       and it appearing that the Third Circuit has found that “[r]eckless disregard for repeated

communications from plaintiffs and the court, combined with the failure to investigate the source

of a serious injury, can satisfy the culpable conduct standard,” Mrs. Ressler’s Food Prods. v. KYZ

Logistics LLC, 675 F. App’x 136, 142 (3d Cir. 2017);

       and it appearing that Virk NB and R. Virk’s failure to respond to the Complaint—which

contains allegations of serious financial injuries—for approximately twelve months constitutes

willful conduct and therefore satisfies the culpable conduct standard;

       and it appearing that all three factors accordingly support the entry of default judgment as

to Virk NB and R. Virk, but not as to A. Virk at this time;



                                                 6
          IT IS on this 27th day of June, 2019;

          ORDERED that Plaintiff’s Motion for Default Judgment, ECF No. 11, is hereby

GRANTED as to Virk NB LTD and Raghbir Virk, and DENIED as to Amarjit Virk; and it is

further

          ORDERED that judgment is hereby entered against Defendants Virk NB LTD and

Raghbir Virk in the amount of $156,184.42, which represents $83,503.65 for recurring fees

(principal plus prejudgment interest), $59,127.92 for liquidated damages (principal plus

prejudgment interest), and $13,552.85 for the balance of the Note (balance plus prejudgment

interest); and it is further

          ORDERED that Amarjit Virk shall file a Motion to Vacate the Clerk’s Entry of Default,

ECF No. 9, within thirty days, explaining the grounds that give rise to good cause for such relief

in accordance with Federal Rule of Civil Procedure 55(c).



                                                      /s Madeline Cox Arleo___________
                                                      MADELINE COX ARLEO
                                                      UNITED STATES DISTRICT JUDGE




                                                  7
